DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 04/01/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, 15-18, 20-24, 26-26 are currently pending and examined below of which claims 3, 6-9, 17, 21-22, 26-27 are currently amended while claims 10-14, 19, 25 and 28-31 were previously cancelled. 

Drawings

2.	The drawings filed on 04/01/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDS) filed on 10/18/2019, 11/11/2019, 08/06/2020 and 03/29/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.


Priority

4.	The Applicants priority to PCT/US2019/025256 filed on April 1, 2019, has been accepted and considered in this office action. 

Examiner’s Amendment

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given by the Applicants’ Representative, Attorney Scott W. Higdon, on 05/07/2021. The Applicants agreed to the Examiner’s proposal of cancelling claims 15-18, 20-24 and 26-27 as they pertained to a different invention and would have been restricted. Applicants requested adding device claims corresponding to method claims 1-9, which the Examiner agreed to. An interview summary has been attached along with. The application has been amended as follows: Add claims 32-40 and cancel claims 15-18, 20-24, 26-27. 

Claim 32.	A portable computing device, comprising:
		one or more batteries; 

		one or more speakers;
a first processor at least selectively powered by the one or more batteries; and 
a second processor at least selectively powered by the one or more batteries; 
wherein the first processor executes stored first processor instructions to:
process output of the microphone, wherein the output corresponds to a spoken utterance provided by a user to the microphone, and wherein the second processor is operating in a sleep mode when the spoken utterance is provided by the user;
determine whether the output at least partially corresponds to an invocation phrase for invoking an automated assistant that is accessible via the portable computing device;
when the output is determined to at least partially corresponds to the invocation phrase:
cause the second processor to transition from the sleep mode into an operating mode, and
provide, to the second processor, data that characterizes the output of the microphone;
wherein the second processor executes stored second processor instructions to:

determine an amount of wake time for the second processor to remain in the operating mode based on the degree to which the data characterizes the invocation phrase, and
cause, based on determining the amount of wake time for the second processor, the second processor to operate in the operating mode for at least the amount of wake time.

Claim 33.	The portable computing device of claim 32, wherein the second processor, in executing the second processor instructions and when operating in the operating mode for at least the amount of wake time, is further to:
receive, from the first processor, additional data characterizing a separate spoken utterance from the user or another user, and
cause the automated assistant to be responsive to the separate spoken utterance based on the additional data.

Claim 34.	The portable computing device of claim 32, wherein the first processor operates a first speech recognition model and the second processor operates a second speech recognition model that is different from the first speech recognition model.

Claim 35.	The portable computing device of claim 34, wherein the first speech recognition model is associated with a first accuracy threshold for determining another degree to which the data characterizes the invocation phrase, and the second speech recognition model is associated with a second accuracy threshold, which is different from the first accuracy threshold, for determining the degree to which the data characterizes the invocation phrase.

Claim 36.	The portable computing device of claim 35, wherein the second accuracy threshold is satisfied by a greater degree of correlation between a spoken input and the invocation phrase, and the greater degree of correlation is relative to a degree of correlation for satisfying the first accuracy threshold.

Claim 37.	The portable computing device of claim 32, wherein the first processor is a digital signal processor (DSP) and the second processor is a device system on a chip (SoC). 

Claim 38.	The portable computing device of claim 32, wherein in determining the amount of wake time for the second processor to remain in the operating mode, the second processor is to identify a previously determined amount of wake time designated for the second processor, and wherein the previously determined amount of wake time is based on one or more 

Claim 39.	The portable computing device of claim 32, wherein the first processor, in executing the first processor instructions and when it is determined that the output does not at least partially correspond to the invocation phrase, is to:
bypass causing the second processor to transition from the sleep mode to the operating mode.

Claim 40.	The portable computing device of claim 32, when it is determined that the    output does at least partially correspond to the invocation phrase, the second processor, in executing the second processor instructions, is further to:
determine, based on the data that characterizes the output of the microphone, a user voice characteristic characterized by the output of the microphone, 
wherein determining the amount of wake time for the second processor to remain in the operating mode is further based on the user voice characteristic characterized by the output of the microphone.




                 Allowable Subject Matter

6.	Claims 1-9 and 32-40 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has described an improved method for handling incomplete voiced user requests by an interactive voice response system by using two processors.

Most pertinent prior art:

Gruenstein (U.S. Patent Application Publication # 2018/0233150 A1) teaches paragraphs 1-2 and 21-23 along with figures 1 and 4, a client computing device and a server computing device connected remotely. Implicitly each of the client and server computing devices will have their own processors. The system may also use two thresholds to determine whether a user spoke a key phrase. A client device, included in the system, uses the first, lower threshold to determine whether a portion of words spoken by the user are the same as a portion of the key phrase. For instance, when the key phrase is "okay google," the client device may use the first, lower threshold to determine whether the user spoke "okay" or "okay g" or "okay google." When the client device determines that the portion of the words spoken by the user are the same as a portion of the key phrase, the 

Huang (U.S. Patent Application Publication # 2019/0043507 A1) in paragraphs 22-25 and figure 1, teaches speaker recognition is used to determine if the user uttering both the waking key phrase and a command to a PA is authorized to activate the task ordered by the command, and process 100 provides the conventional techniques for providing this higher security level of protection. After successful waking key phrase recognition, the waking key phrase is segmented and passed to a text-dependent speaker recognition (TD-SR) unit or engine that performs text-dependent recognition 106 to form one or more speaker scores indicating the likelihood that an authorized user uttered the waking key phrase. However, once again Huang does not describe the interplay and handover between processors that is outlined in the instant independent claims and is also silent with regards to the wake-time and its dependence on the degree of completeness of the user input voice command. 

Newman (U.S. Patent Application Publication # 2013/0289994 A1) in paragraphs 7-8 and figure 1, teaches a distributed speech recognition system that implicitly may have two processors which enable a voice trigger that wakes-

Lee (U.S. Patent Application Publication # 2019/0320978 A1) in paragraphs 7-11 and 94 along with figures 1-2, teaches a helmet capable of performing a dialogue with a user and a method of controlling the same. A controller 140 is configured to, in response to receiving a registration command of a wake word brain wave for performing a dialogue mode, controls the sound output to output a 

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a method comprising processing, at a first processor of a computing device, output of a microphone, the output corresponding to a spoken utterance provided by a user to the microphone, wherein the computing device includes a second processor that is operating in a sleep mode when the spoken utterance is provided by the user; determining, at the first processor, whether the output at least partially corresponds to an invocation phrase for invoking an automated assistant that is accessible via the computing device; when the first 

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

7.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Sundaram (U.S. Patent # 9734822 B1), Six (U.S. Patent Application Publication # 2020/0186378 A1), Park (U.S. Patent # 10964319 B2), Li (U.S. Patent Application Publication # 2020/0279558 A1), Premont (U.S. Patent Application Publication # 2019/0073999 A1), Knudsen (U.S. Patent Application Publication # 2018/0324703 A1), Gruber (U.S. Patent Application Publication # 2018/0286403 A1), Tulli (U.S. Patent Application Publication # 2018/0330727 A1), Zhang (U.S. Patent Application Publication # 2018/0032711 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)